UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7100



ROBERT GORDON SHORE, JR.,

                                               Plaintiff - Appellant,

          versus



THEODIS BECK; BONNIE BOYETTE; B. A. THOMPSON;
BUTCH JACKSON; MICHAEL E. BUMGARNER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-847-H-5)


Submitted: January 29, 2004                 Decided:   February 5, 2004



Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Gordon Shore, Jr., Appellant Pro Se. James Philip Allen,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Gordon Shore, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Shore v. Beck, No. CA-02-847-H-5 (E.D.N.C. July 7,

2003).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -